EXHIBIT 10.2

Execution Version

CONFIDENTIAL TREATMENT REQUESTED

INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS OMITTED AND
NOTED WITH “***”. AN UNREDACTED VERSION OF THIS DOCUMENT HAS ALSO BEEN PROVIDED
TO THE SECURITIES AND EXCHANGE COMMISSION.

SECOND AMENDMENT TO MANUFACTURING AND SUPPLY AGREEMENT

[DEFINITY® (Perflutren Lipid Microsphere) Injectable Suspension]

This Second Amendment to Manufacturing and Supply Agreement (this “Amendment”),
dated as of September 2, 2016 (the “Amendment Effective Date”), is hereby
entered into by and between Lantheus Medical Imaging, Inc., a corporation
organized and existing under the laws of Delaware with its principal place of
business at 331 Treble Cove Road, North Billerica, MA 01862 (“LMI”), and
Jubilant HollisterStier LLC, a limited liability company organized and existing
under the laws of Delaware with a place of business at 3525 North Regal Street,
Spokane, Washington, 99207 (“HSL”). LMI and HSL are referred to herein
individually as a “Party” and collectively as the “Parties.”

RECITALS

WHEREAS, LMI and HSL are Parties to the Manufacturing and Supply Agreement,
dated as of February 1, 2012, as amended by the First Amendment to Manufacturing
and Supply Agreement, dated as of May 3, 2012 (as so amended, the “Agreement”);

WHEREAS, the Parties desire to amend the Agreement in the manner set forth in
this Amendment;

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, the Parties, intending to be legally bound, hereby
agree as follows:

1. Defined Terms.

(a) For purposes of the Agreement:

“Reasonable Best Efforts” means taking, in good faith and in a sustained and
diligent manner, all commercially reasonable steps necessary and proper to
achieve the stated objective or obligation, including by, among other things
consistent with and subject to the foregoing clause, HSL in its sole discretion
will at all times maintain manufacturing capacity and staffing levels (including
by temporarily adding weekend shifts, as necessary) sufficient to ensure HSL
will satisfy all of the Forecasts set forth herein, in accordance with this
Agreement.

(b) Capitalized terms used, but not defined, herein shall have the meanings
ascribed to them in the Agreement.

2. Amendments.

(a) Supply Obligations. Section 2.2(a) of the Agreement is hereby amended to
include the following clause (v):

(v) Notwithstanding anything to the contrary in this Agreement, HSL agrees to
(A) manufacture and supply LMI with one hundred percent (100%) of LMI’s demand
for Product through July 31, 2018 and (B) use its Reasonable Best Efforts to
support LMI in meeting LMI’s market commitments. In the event that any Batch
fails or is delayed, rejected or otherwise undelivered (for any reason), if
requested by LMI, HSL shall schedule (or reschedule) manufacturing and delivery
of such (or a replacement) Batch as necessary in a timely manner.



--------------------------------------------------------------------------------

(b) Clarification of Binding Nature of Purchase Orders. The fourth
(4th) sentence of Section 2.2(b) of the Agreement is hereby amended and restated
in its entirety as follows:

HSL shall use Reasonable Best Efforts to accept each valid purchase order
submitted by LMI to HSL and confirm the date of manufacturing and shipment
within *** (***) business days of receipt thereof; provided that, in order to
validly reject a purchase order, HSL shall first communicate to LMI its intent
to reject such valid purchase order within such *** (***) business day period,
and the Parties shall then discuss the specific, bona fide reasons for such
intended rejection and the specific, parameters (such as alternate quantities or
manufacturing dates) that would enable HSL to accept a revised purchase order
reflecting those parameters. A purchase order will constitute a “valid purchase
order” for all purposes under this Agreement if it is placed in accordance with
the fifth sentence of Section 2.2(a)(i) and the first three (3) sentences of
this Section 2.2(b).

(c) Revision to Batch/Vial Pricing. Section 2.2(c) of the Agreement is hereby
amended and restated in its entirety as follows:

Prices. Commercial pricing for Product supplied by HSL shall be as follows:

 

Calendar Year

   No. of Batches Forecasted
To Be Purchased in Calendar Year
(as of Amendment Effective Date)   Price Per Vial for
Purchases Made in Calendar Year

2016

       *** (1)     $ ***  

2016

       *** (2)     $ ***  

2017

       *** (2)     $ ***  

2018

       ***       $ ***  

2019

       ***       $ ***  

2020

       ***       $ ***  

2021

       ***       $ ***  

 

  (1) The purchase orders for these *** (***) Batches were accepted by HSL prior
to the Amendment Effective Date, and so these Batches are subject to the
previously-effective pricing of $*** per vial.

 

  (2) The Parties agree that, after the *** (***) Batches forecasted to be
purchased by LMI in 2016 are manufactured, delivered and accepted, HSL may, in
addition (at its option), manufacture and deliver in 2016 any number of Batches
forecasted to be purchased by LMI in 2017 (as set forth above) and, in such
case, HSL shall be entitled to invoice LMI for those additional Batches at the
higher 2017 pricing per vial (set forth above).

In the event that HSL fails, for any reason, to deliver a Batch in the calendar
year in which the requested delivery date specified in the relevant purchase
order falls, then the per vial price for that late Batch, when delivered and
accepted, shall be the pricing applicable in the calendar year in which it was
originally requested to be delivered.

 

2



--------------------------------------------------------------------------------

(d) Revision to Late Delivery Discounts. The penultimate sentence of
Section 2.3(a) is hereby amended and restated in its entirety as follows:

In the event that a Lot is delivered less than *** (***) days after the
specified delivery date, HSL shall not be liable, but if (i) delivered *** (***)
or more days after the specified delivery date which had previously been
accepted by HSL, and, (ii) at such time, LMI then-holds released bright stock
inventory of less than *** (***) weeks, then, as LMI’s sole remedy therefor, HSL
will invoice LMI for such Lot at *** percent (***%) of the then-applicable per
vial price.

(e) Revision to HSL’s Reimbursement Obligations for Lost or Destroyed LMI
Materials. Section 5.6(c) of the Agreement is hereby amended and restated in its
entirety as follows:

HSL shall reimburse LMI for the actual replacement costs of any damaged or lost
LMI Materials if (i) HSL does not manufacture any commercial Batch according to
cGMPs or the Product or manufacturing processes do not otherwise meet the
requirements of this Agreement or (ii) such damage or loss is the result of
HSL’s negligent acts or omissions, provided that reimbursement for the LMI
Materials costs will be limited to, (x) with respect to lost or damaged
Perflutren gas, *** percent (***%) of LMI’s costs for same (as demonstrated by
reasonable evidence and documentation therefor provided to HSL), (y) with
respect to other lost or damaged LMI Materials, the amount in excess of ***
percent (***%) of LMI’s aggregate costs for all LMI Materials (other than ***)
used, lost and/or damaged in the calendar year in which such losses and/or
damages occur (as demonstrated by reasonable evidence and documentation therefor
provided to HSL) and (z) the lesser of (i) (A) *** Dollars ($***) and (B) LMI’s
costs for same (as demonstrated by reasonable evidence and documentation
therefor provided to HSL), per Lot, (ii) ***Dollars ($***) in the aggregate for
the manufacture of Product in any calendar year, and (iii) *** Dollars ($***) in
the aggregate over each successive five-year term of this Agreement (all of
which shall be adjusted for inflation in a manner consistent with the second
paragraph of Section 2.2(c) (i.e., by the lesser of ***% and the PPI)), and
further provided that, unless otherwise reasonably agreed to by the Parties,
such reimbursement may be issued in the form of a credit. Any credits hereunder
not settled within *** (***) year of issuance, or within *** (***) days of the
effective date of any termination or expiration of this Agreement, will be
refunded to LMI. This limitation of liability for LMI Materials shall also be
applicable to any charge for *** payable by HSL under this Agreement, including
without limitation for ***.

(f) Scale-Up Project. Article 2 of the Agreement is hereby amended to include
the following Section 2.9:

Each of the Parties agrees to use its commercially reasonable efforts to devote
sufficient resources to, and cooperate with each other with respect to, the ***
project discussed by the Parties on mutually agreeable terms in order to achieve
***.

3. Full Force and Effect. Except as specifically amended hereby, the Agreement
shall remain in full force and effect and otherwise unmodified in accordance
with its terms.

4. General. This Amendment may be executed in two or more counterparts, each of
which when executed shall be deemed to be an original but all of which when
taken together shall constitute one and the same agreement. Signatures hereto
may be delivered by facsimile or a “pdf” file through electronic mail, and such
delivery shall have the same effect as the delivery of the paper document
bearing the actual handwritten signatures. This Amendment shall be exclusively
interpreted in accordance with and governed by the laws of New York, without
regard to the conflicts of law rules thereof.

[The remainder of this page is left blank intentionally.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their respective duly authorized representatives as of the Amendment Effective
Date.

 

LANTHEUS MEDICAL IMAGING, INC. By:   /s/ Michael P. Duffy   Name:   Michael P.
Duffy   Title:   SVP, General Counsel and Secretary JUBILANT HOLLISTERSTIER LLC
By:   /s/ Amit Arora   Name:   AMIT ARORA   Title:   Business Head CMO

 

4